400 F.2d 892
LIBERTY MUTUAL INSURANCE COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 25619.
United States Court of Appeals Fifth Circuit.
Sept. 30, 1968.

Richard C. Keene, Beckmann, Stanard, Wood & Keene, San Antonio, Tex., for appellant.
Ted Butler, Asst. U.S. Atty., Ernest Morgan, U.S. Atty., San Antonio, Tex., for appellee.
Before BELL and SIMPSON, Circuit Judges, and ROBERTS, District Judge.
PER CURIAM:


1
This is an appeal from the district court's granting of a motion by the United States for summary judgment against Liberty Mutual in an action seeking enforcement of an award of the Texas Industrial Accident Board.  Liberty had moved for a dismissal of the enforcement action on the ground that the Accident Board's award was not 'final' since Liberty had brought a suit in the state court to set aside the award.  The United States claims that the award was 'final' since it was not prosecuted within twenty days of its issuance.  Vernon's Ann.Civ.St. art. 8307, 5. If the award were 'final', then the summary judgment was properly granted.  We find Digby v. United States Fidelity and Guaranty Company, 5 Cir., 1957, 239 F.2d 569 dispositive as to finality.  The award being final, the summary judgment was properly granted.


2
We find no abuse of discretion by the District Court in its award of attorney's fees.


3
The order of the District Court is affirmed.